BROWN, District Judge.
By section 3 of said ordinance it is provided that the amount of the license to be paid by all persons prosecuting the business of itinerant merchants within the corporate limits of Valdez shall be $100 per month. This alone, in my opinion, renders the ordinance invalid, as it seeks to place an unreasonable, excessive, and *110prohibitive license fee on the business in question. In 21 Cyc. p. 366, it is said:
“Under a power given to license and regulate, it cannot practically prohibit the business by requiring an excessive license fee.”
Similar license fees have been held to be reasonable where they provide for a rate of $100 per year, $60 for six months, $15 for one month, and $5 a day; but here, before one could sell for a single day, he would have to pay a $100 license fee, which is unreasonable, and, indeed, prohibitive. In this class of business, frequently a day or a few days selling only is desired.
This seems to be so evident that there is hardly any room for discussion. The selling of goods by an itinerant merchant is not an unlawful occupation, but indeed is oftentimes a desirable and beneficial one, and welcomed by the people to whose doors goods may be brought. It is, of course, necessary to guard against irresponsible characters, and a license fee to regulate the business is generally sustained, but not to prohibit the business altogether.
It will therefore be unnecessary to determine the other questions raised in the case. The case against the defendant may be dismissed, and an appropriate order drawn for that purpose.'

@ss>See same topic & KEY-NUMBER in all Key-Numbered-Digests & Indexes